DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daisy Yau (Reg. No. 58691) on 08/19/2021.

The application has been amended as follows: 
16. (canceled)

Allowable Subject Matter
Claims 1-15 & 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “inputting the first document matrix to a first hidden layer sequence, of an artificial neural network, to determine a first intermediate representation; obtaining a first set of one or more contextual attributes associated with the first conversation snippet; converting the first set of contextual attributes into a first context vector; inputting the first context vector to a second hidden layer sequence, of the artificial neural network, to determine a second intermediate representation; inputting a first set of intermediate representations, comprising the first intermediate representation and the second intermediate representation, into an output layer of the artificial neural network”.
Regarding claim 13, the prior art of record, alone or in combination, fails to teach at least “wherein: a particular set of weighing attributes, of the sets of weighing attributes, is associated with a 
Regarding claim 19, the prior art of record, alone or in combination, fails to teach “obtaining a second plurality of conversation snippets associated with a second phase of the target project; based on the second plurality of conversation snippets, determining a second project phase sentiment score associated with the second phase of the target project; obtaining a first labeled project management score corresponding to the first phase of the target project; obtaining a second labeled project management score corresponding to the second phase of the target project; generating a training set including the project phase sentiment score, the second project phase sentiment score, the labeled first project management score, and the labeled second project management score; training an artificial neural network using the training set, wherein the second artificial network is configured to determine a project management score based on a given project phase sentiment score.”

At best, George et al (US 20190034963) teaches in ¶51 the attribute identifier 204 analyzes the collected analytics data and identifies one or more attributes associated with corresponding interactions. In particular, for each tracked interaction, the attribute identifier 204 identifies one or more attributes indicative of a positive and/or negative sentiment for a given interaction. Examples of attributes that the attribute identifier 204 may identify include, but are not limited to, social customer relationship management (CRM) text, live chat text.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669